DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-19, 21, 27 are pending.  Claims 3, 20, 22-26 have been cancelled.  Claims 1, 5, 6, 8, 12-13, 19, 21 have been amended.  Claim 27 has been added.

Response to Amendment

Applicant’s amendments to claims 1, 5, 6, 8, 12-13, 19, 21 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 02/02/2021 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the rejections under 35 USC § 112  and 35 USC § 101 are withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-19, 21, 27  are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US Pub. 20150363398 A1) and further in view of Ayedun et al. (US Pub. 20130046693 A1).

	Regarding claim 1 (currently amended), Kerr discloses a method for enrolment of biometric data to a biometrically authorizable device, the method comprising: 
using a configuration system for configuration of software and/or hardware on the biometrically authorizable device (para. 24-26- As such, since the user already has enrollment finger biometric data on the first electronic device 31 (i.e., smart phone), the user may relatively easily download that same enrollment data to the second electronic device 41 (i.e., tablet computer). Collection of to-be matched finger biometric data from the second finger biometric sensor 42 is performed, at Block 55, and collection of to-be matched account verification data from the second account verification input device 43 is performed, at Block 56. Thus, downloading of the enrollment finger biometric data from the cloud computing device 37 may accordingly be performed based upon matching between the enrollment and to-be matched finger biometric data, and matching between the enrollment and to-be matched account verification data, at Blocks 57-58, ); 
the configuration system receiving biometric data for a user from a mobile device, the configuration system being remote from the mobile device and communicating with the mobile device via a data transmission network, and the mobile device being a device known to the user and previously used by the user for secure or personal communication (Figs. 1 and 2; para. 24-25- The cloud computing device 37 may be capable of uploading and storing the enrollment finger biometric data and account verification data from the first electronic device 31, at Block 54. As noted above, this information may be communicated to the cloud computing device 37 via the Internet, such as via a wireless link with the first wireless transceiver 34 (e.g., cellular, WLAN, etc.), or via a wired link. For the above-noted implementation using an Apple ID, the user may select a menu option to enroll a new fingerprint on the first mobile device, and the processor 35 may prompt the user to touch the finger sensor array and to provide the Apple ID, so that this information may then be communicated to the cloud computing device 37; In one example embodiment, the first electronic device 31 may be a smart phone belonging to a user); 
(para. 27- That is, the user may use the same fingerprint that was enrolled at the first electronic device 31 to now perform one or more device functions at or with the second electronic device 41, yet without having to go through the enrollment process a second time with the second electronic device); 
providing personalization data to the biometrically authorizable device using the configuration system, the personalization data acting to personalize the biometrically authorizable device to the user and including user specific data intended to be accessible during later use of the biometrically authorizable device in response to biometric authorization using the pre-enrolled biometric data and a biometric sensor of the biometrically authorizable device (Figs. 2 and para. 23- The account verification data may be a unique identifier (UID) which identifies a user's particular account. In accordance with one example embodiment, the account verification data may include a password, email address, user name, etc; para. 26);
wherein the personalisation data is provided to the biometrically authorizable device only after the biometric data has been enrolled. (Figs. 2 and para. 23- The account verification data may be a unique identifier (UID) which identifies a user's particular account. In accordance with one example embodiment, the account verification data may include a password, email address, user name, etc; )
Kerr does not specifically teach sending the biometrically authorizable device to the user only when both the biometric data is enrolled and the personalisation data is added.  However, this concept is well known and used in the art as evidenced by Ayedun (see para. 114-116) as a way for an issuing authority to ensure that the 

Regarding claim 2, Kerr discloses in the method as claimed in claim 1, including providing instructions to the user to guide enrolment via a sensor on the mobile device. (para. 30- The fingers 60-64 are enrolled at the first electronic device as shown on the left hand side of FIG. 5, following the instructions provided on the display 39 during the enrollment process.)

Regarding claim 4, Ayedun discloses in the method as claimed in claim 1, 2 or 3, wherein the biometrically authorizable device does not contain any sensitive or secure data concerning the user prior to enrolment of the biometric data.(para. 114-116)

Regarding claim 5 (currently amended), the combination of Kerr and Ayedun discloses the method as claimed in claim 1, wherein the personalization data includes one or more of an identification number, account number, the end user's name and the end user's billing/mailing address. (Kerr, para. 23- The account verification data may be a unique identifier (UID) which identifies a user's particular account. In accordance with one example embodiment, the account verification data may include a password, email address, user name, etc; Ayedun, para. 115)

(Figs. 1 and 2 and associated paras. ); and sending the biometrically authorizable device to the user only when both the biometric data is enrolled and the personalization data is added.(Ayedun- paras. 114-116)

Regarding claim 7, Kerr discloses the method as claimed in claim 6, wherein the sensor of the mobile device is a dedicated fingerprint sensor or a camera for obtaining fingerprint data, the biometric sensor of the biometrically authorizable device is a fingerprint sensor, and the biometric data is fingerprint data.(para. 19- FIG. 1, an electronic system 30 illustratively includes a first electronic device 31, which in turn includes a first biometric sensor 32, such as a finger biometric sensor)

Regarding claim 8 (currently amended), Kerr discloses the method as claimed in claim 6 , wherein the mobile device is a trusted device that is already in the user's possession and/or already known to the user before they apply for the biometrically authorized device and/or before they are approved to be issued with the biometrically authorized device. (para. 24-26- As such, since the user already has enrollment finger biometric data on the first electronic device 31 (i.e., smart phone), the user may relatively easily download that same enrollment data to the second electronic device 41 (i.e., tablet computer). Collection of to-be matched finger biometric data from the second finger biometric sensor 42 is performed, at Block 55, and collection of to-be matched account verification data from the second account verification input device 43 is performed, at Block 56. Thus, downloading of the enrollment finger biometric data from the cloud computing device 37 may accordingly be performed based upon matching between the enrollment and to-be matched finger biometric data, and matching between the enrollment and to-be matched account verification data, at Blocks 57-58, )

Regarding claim 9, Kerr discloses the method as claimed in claim 6, wherein the mobile device with the biometric sensor is the user's smartphone. (para. 21- In the illustrated example, the electronic device 31 is a smartphone)

(para. 30- The fingers 60-64 are enrolled at the first electronic device as shown on the left hand side of FIG. 5, following the instructions provided on the display 39 during the enrollment process.)

Regarding claim 11, Kerr discloses the method as claimed in claim 10, wherein the instructions to the user include guidance and/or feedback relating to the location of the fingerprint relative to the sensor of the smartphone. (para. 30- The fingers 60-64 are enrolled at the first electronic device as shown on the left hand side of FIG. 5, following the instructions provided on the display 39 during the enrollment process.)

Regarding claim 18, Ayedun discloses the wherein the biometrically authorizable device is a smartcard including any one of an access card, a credit card, a debit card, a pre-pay card, a loyalty card, or an identity card. (para. 114)

Regarding claims 12-17, 21, 27 they are rejected as applied to claims 1-2, 4-10 because a corresponding system would have been necessitated to carry forth the method steps of claims  1-2, 4-10.  The applied prior art also discloses the corresponding architecture.  

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433